United States Court of Appeals
                                                                                          Fifth Circuit
                                                                                        F I L E D
                           UNITED STATES COURT OF APPEALS
                                                                                       December 20, 2004
                                    FIFTH CIRCUIT
                                                                                    Charles R. Fulbruge III
                                           ____________                                     Clerk
                                           No. 03-11338
                                           ____________


               VERANDAH SALON, INC; FAROUK SIDHOM,


                                       Plaintiffs-Appellants-Cross-Appellees,

               versus


               CROW-BRIGHTON NO 18 LTD; WYNDHAM INTERNATIONAL
               INC; ANATOLE PARTNERS II LP; ANATOLE PARTNERS
               INDEPENDENT CORP; WYNDHAM MANAGEMENT CORP;
               ANATOLE PARTNERS,


                                       Defendants-Appellees-Cross-Appellants.



                           Appeals from the United States District Court
                               For the Northern District of Texas
                                  USDC No. 3:02-CV-1549-K



Before BARKSDALE, GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Plaintiffs Verandah Salon, Inc. and Farouk Sidhom (“Sidhom”) appeal the district court’s order

granting summary judgment. Crow-Brighton No. 18, Ltd., Wyndham International, Inc., Anatole




       *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Part ners II, LP, Anatole Partners Independent Corp., Wyndham Management Corp., and Anatole

Partners (collectively, “Defendants”) cross appeal, claiming that the district court erred by denying

attorneys’ fees and non-taxable costs. Verandah Salon, Inc. and Sidhom claim that the Defendants

terminated a lease with Verandah Salon and otherwise discriminated against Verandah Salon because

Sidhom is Egyptian. They claim three trial court errors: (1) the granting of summary judgment as to

discrimination and retaliation claims; (2) the granting of summary judgment as to tortious interference

with contract claim; and (3) the granting summary judgment as to breach of contract claim. Having

fully considered the arguments of counsel as advanced in briefs and oral argument, and having

carefully reviewed the record on appeal, we find that there was no fact issue supporting (1) a

discrimination or retaliation claim; (2) a tortious interference with contract or with prospective

business relationship claim; or (3) a breach of contract claim. We also find that the district court

properly denied the Defendants’ motion for attorneys’ fees and non-taxable costs.

       The judgment, accordingly, is AFFIRMED.